DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27//2022 has been entered.

Claim Status
Claims 1 and 4-28 are pending.
Claims 2-3 are cancelled.
Claims 9, 11, and 13-28 are withdrawn as being directed to a non-elected invention, the election having been made on 3/6/2020.
Claims 1, 4-8, 10, and 12 have been examined.

Priority
This application is a CON of 15/955,608 filed on 04/17/2018 (PAT 10272130).
15/955,608 has PRO 62/460,725 filed on 02/17/2017.

Maintained Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Guilford (US 2014/0023696 Al, previously cited 4/21/2020) in view of Lopez-Torres et al. (J Invest Dermatol. 1994; 102:476-480, previously cited 4/21/2020).
Claim 1 is drawn to a composition consisting essentially of:

    PNG
    media_image1.png
    178
    270
    media_image1.png
    Greyscale
(i) 5%-20% by weight of reduced glutathione, and
(ii) deoxygenated water.
Guilford shows a pharmaceutical composition consisting essentially of 8.25% reduced glutathione and water shown as follows [0041], reading on the limitation (i).
Guilford does not explicitly teach the water as deoxygenated water.
Lopez-Torres et al. teach the beneficial use of deoxygenated solution to decrease reduced glutathione (GSH) autoxidation in the solution (p477, col 2, Antioxidant assays, para 2). Thus, one of ordinary skill in the art would have been taught and/or motivated to beneficially use deoxygenated water instead of water to decrease reduced glutathione (GSH) autoxidation in Guilford’s reduced glutathione composition, reading on the limitation (ii). 
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine Guilford’s reduced glutathione water solution with Lopez-Torres’s teaching of using deoxygenated solution because (a) Guilford et al. teach a pharmaceutical composition comprising reduced glutathione water solution [0041] and (b) Lopez-Torres et al. teach the beneficial use of deoxygenated solution to decrease reduced glutathione (GSH) autoxidation in the solution (p477, col 2, Antioxidant assays, para 2). The combination would have reasonable expectation of success because both references teach a reduced glutathione solution.
With respect to claims 4-5 and 12, Guilford suggest reduced glutathione concentration is a result effective variable and can be optimized 3.3%, 4%, 5%, 6%, 7%, 7.5%, 8%, 8.5% or 9% w/w or greater [0047]. MPEP 2144.05 (Il)(A) states "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955)." 
With respect to claim 6, it would be obvious for one of ordinary skill in the art to use near 100% purity of reduced glutathione in order to calculate the weight percentage of reduced glutathione in a composition, e.g., 8.25% reduced glutathione (w/w) [0041].
With respect to claim 7, Guilford suggests the composition further comprising 0.1 % potassium sorbate for spoilage retardant (reading on preservative) [0041].
With respect to claim 8, Guilford suggests the composition further comprising taste masking ingredient including honey and sugar [p6, 0070].
With respect claim 10, Guilford suggests the composition is formulated for topical application [0058-0059].
Applicant’s Arguments
I(A)	Each cited reference fails to teach claim I as amended to recite "consisting essentially of' (Remarks, p6, last para bridging to p8, para 1)
I(B)	The combined cited references fail to teach as amended to recite "consisting essentially
of'” (Remarks, p8, para 2-3).
II.	Lack of Motivation to Combine the Cited References. (Remarks, p9, whole page bridging to p10 para 1-2).
III.	No Disclaimers or Disavowals (Remarks, p10, para 3-5).
Response to Arguments
Applicant's arguments filed 9/27/2022 have been fully considered but they are not persuasive for the reasons as follows.
Applicant’s arguments I(A) and I(B) are not persuasive because applicant argues the cited references separately and improperly combine irrelevant components to make unreasonable arguments. Although Guilford does not explicitly teach the water solution as a deoxygenated water solution [0041], Lopez-Torres et al. teach the beneficial use of deoxygenated solution to decrease reduced glutathione (GSH) autoxidation in the solution (p477, col 2, Antioxidant assays, para 2). Furthermore, Lopez-Torres’s homogenized sample buffer solution of 3.3% sulfosalicylic acid, 5 mM EDTA, and 1.5 mM BHT is used for preparation of tissue samples (p477, col 2, para 3), NOT suitable for preparation of Guilford’s pharmaceutical solution for oral administration. Thus, applicant’s arguments I(A) and I(B) are unreasonable by changing the intended use of Guilford’s pharmaceutical composition [0041] for tissue sample preparation.
Applicant’s Argument II is not persuasive because (a) Lopez-Torres’s BHT and other components are used for tissue sample preparation (p477, col 2, para 3), NOT suitable for preparation of Guilford’s composition [0041] as argued by applicant and (b) Lopez-Torres et al. teach the beneficial use of deoxygenated solution to decrease reduced glutathione (GSH) autoxidation in a solution (p477, col 2, Antioxidant assays, para 2); thus, there is reasonable expectation success for deoxygenated Guilford’s pharmaceutical water solution to decrease autoxidation of reduced glutathione (GSH) without changing the ingredients of Guilford’s pharmaceutical solution [0041]. Furthermore, applicant failed to provide any data to show that deoxygenated Guilford’s pharmaceutical solution (water) does NOT decrease autoxidation of reduced glutathione (GSH) in Guilford’s composition [0041] as argued by applicant.
In response to applicant’s III of “No Disclaimers or Disavowals”, attorney’s opinions do NOT rescind the TD of record. Furthermore, the examiner recognizes the amendment to claim 1 is insufficient to overcome the prior ODP rejections of record.
For at least the reasons above, the arguments are not persuasive.

Conclusion
No claim is allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
21-October-2022
/ARADHANA SASAN/Primary Examiner, Art Unit 1615